Citation Nr: 1216558	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for multiple allergies

3.  Entitlement to service connection for bilateral knee disability, claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970, and from June 1971 to June 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for bilateral pes planus and allergies, and which denied the Veteran's claim for service connection for bilateral knee disability, claimed as secondary to service-connected disability.  

When this case was before it in January 2010, the Board found new and material evidence had been received, and reopened the claims for service connection for bilateral pes planus and multiple allergies.  The issues on appeal were remanded for additional development of the record.  

The  issue of clear and unmistakable error in the November 1994 rating action that denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The enlistment examination in March 1969 reveals the Veteran had a low plantar arch.  He denied a history of foot trouble.  The service treatment records are negative for complaints or findings pertaining to pes planus.  He was seen on various occasions in service for cold symptoms.  He was seen for hyperventilation syndrome in February 1972.  In June 1972, after receiving two shots of penicillin the Veteran was hyperventilating.  The examiner indicating the Veteran had an anxiety reaction, and that it was not a penicillin allergy.  The feet and sinuses were evaluated as normal on the separation examination in April 1974.

In its January 2010 remand, the Board requested VA examinations to determine the etiology of the Veteran's pes planus and multiple allergies.  The Board cited an August 2006 opinion from a private physician who stated he had treated the Veteran since 1999 for chronic allergies.  He noted the Veteran had an allergic reaction in service and has had allergy symptoms since his discharge.  He opined the Veteran's current medical condition was at least as likely as not related to an event in service.  The Board also referred to an October 2006 statement from a private podiatrist who concluded that the Veteran's service would add aggravation to the Veteran's foot type and speed along the degenerative changes noted on current examination.

In requesting the Veteran be afforded VA examinations to determine the etiology of his pes planus and allergies, the Board essentially directed that consideration be given to the August and October 2006 opinions from the Veteran's private medical providers.  It does not appear this was done, either at the time of the March 2010 VA examination, or when the examiner provided an addendum in September 2011.  While pes planus was diagnosed following the March 2010 examination, the examiner did not provide an opinion whether it was related to service, to include chronic aggravation of the low plantar arch noted when the Veteran entered service.  

The Board also notes the examiner diagnosed anaphylaxis to peanuts; urticaria to certain specified foods; anaphylaxis to penicillin; aspirin sensitivity; and allergic rhinitis.  She stated that, as the service treatment records were silent as to these conditions, she could not provide an opinion as to etiology without resorting to mere speculation.  She did not explain why she was unable to furnish the opinion.  In the September 2011 addendum, the examiner added that there were no service treatment records to verify the food allergies and that is why she stated that the food allergies might be aggravated by service.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Appellate adjudication of the issue of service connection for bilateral knee disability, claimed as secondary to service-connected disability, is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:


1.  Send the claims folder to the VA examiner who conducted the March 2010 VA examinations.  Request that she provide an opinion concerning the following matters:

   A.  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's pes planus is related to service, to include as a result of chronic aggravation of the low plantar arch noted on entrance.  The rationale for any opinion should be set forth.  The examiner must reconcile the opinion provided with the October 2006 opinion of the Veteran's private podiatrist.  

	B.  Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's allergies, not limited to his food allergies, are etiologically related to service.  The rationale for any opinion should be set forth.  The examiner must reconcile the opinion provided with the August 2006 opinion of the Veteran's private physician.  

	C.  If the examiner who conducted the March 2010 VA examination is not available, schedule an examination and have the examiner respond to the questions set forth above.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


